DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in figure 2 of the specification par[0038] for the processing module is described as a hardware device that comprises a sensor, a processor and a memory.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the multi-sensor units" in lines 3, 6-7 and 8. It is unclear and indefinite to which multi-sensor units are referring to? Is it the multi-sensor units that generate the measurement data? Is it the multi-sensor units that are mounted to the PCB?.
Claim 4 recites the limitation "the subset" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of sensor devices" in lines 5, 6 and 7. It is unclear and indefinite to which sensor devices  are referring to? Is it the sensor devices that are associated with the sensor identifier? Is it the sensor devices that are associated with the sensor identifier data?.
Claims 7-9 are rejected as stated above because due to their dependency from claim 6. Claims 7-9 are also indefinite.
Claim 7 recites the limitation "the plurality of sensor devices" in lines 4 and 7. It is unclear and indefinite to which sensor devices  are referring to? Is it the sensor devices that are associated with the sensor identifier? Is it the sensor devices that are associated with the sensor identifier data?.
Claim 7 recites the limitation "the sensor identifier" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plurality of sensor devices" in lines 3 and 10. It is unclear and indefinite to which sensor devices  are referring to? Is it the sensor devices that are associated with the sensor identifier? Is it the sensor devices that are associated with the sensor identifier data?.
Claim 10 recites the limitation "the prompt" in line 8. It is unclear and indefinite to which prompt is referring to? Is it the prompt that is displayed in order to enter the custom function definition? Is it the prompt that is associated with the query filter options?.
Claim 11 recites the limitation "the timestamp" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sensor identifier" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the measurement value" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected as stated above because due to their dependency from claim 11. Claim 12 is also indefinite.
Claim 12 recites the limitation "the sensor identifier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sensor identifiers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the plurality of measurement entries" in lines 8 and 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of measurement entries" in lines 10-11 and 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-3, 5-8, 10-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz (Patent US2005/0270173A1), in view of Hart, Jr. et al. (Patent US8131609B1) hereafter Hart.
Regarding claim 1, Boaz discloses a monitoring data analysis system, comprising: 
a network interface (fig 2:80; par[0048], [0055]: The meter data collectors 41 preferably utilize a medium to high range radio frequency (RF) transceiver 44 capable of communications of 1600 meters or approximately one mile with field host data collectors 51, 51' that connect the network 32 to a wireless, cable, fiber, or telephony wide area network 80. The pass-through field host data collectors 51 can provide direct contact between surrounding meter data collectors 41 and the host computer 61 or an intermediate computer associated with the pass-through field host data collector 51, such as, for example, a remote center or substation computer 53 that is in communication with the host computer 61 through the area network 80.) configured to communicate with a gateway device (fig 2:50, par[0054]: The system 30 can also include one or more remote centers or substations 50 technically equivalent to a gateway device strategically located throughout the mesh communications network 32 and which can include a field host data collector 51 or alternatively field host data collector 51', for gathering and/or processing the usage reading data.) via a network and further configured to communicate with a client device (fig 2:60, par[0061]: the utility usage data is forwarded directly to the host computer 61 which can be interfaced with a transceiver 67 (see FIG. 2) typically located in a utility control center 60, or indirectly forwarded through a field host data collector 51, 51') via the network; 
at least one processor (fig 2:58’; par[0086]: As shown in FIGS. 1 -11, embodiments of the present invention also include a computer readable medium that is readable by a computer/processor to collect utility usage data. Note, although the following description will utilize the word "computer," in this context, the term computer includes various forms of processors including the processor/controller 57 of field host computers 53, the processor 69 of host computer 61, the processor/controller 58, 58' of the field host data collectors 51, 51', and/or the processor/controller 43 of the meter data collectors 41.); and 
at least one memory (fig 2:55; par[0087], [0094]: The method also includes instructions to perform the operations of: collecting utility usage data from the plurality of meter data collectors 41; and storing the collected utility usage data for each of the plurality of meter data collectors 41 in a database 55 of utility usage readings associated with the plurality of meter data collectors 41 defining a consumption file, the database 55 located in memory associated with either a field host computer 53 or a field host data collector 51. The collected utility usage data can be stored in a database 55 (see FIG. 2) of utility usage readings associated with the plurality of meter data collectors 41 to define a consumption file located in memory associated with the field host data collector 51, 51'. For pass-through field host data collectors 51, this memory can be either internal memory or memory of an associated remote host substation computer 53) that stores: 
a measurement database that includes a plurality of measurement entries corresponding to time-series data, wherein each measurement entry of a subset of the plurality of measurement entries (fig 2:55; par[0087]: The method also includes instructions to perform the operations of: collecting utility usage data from the plurality of meter data collectors 41; and storing the collected utility usage data for each of the plurality of meter data collectors 41 in a database 55 of utility usage readings associated with the plurality of meter data collectors 41 defining a consumption file, the database 55 located in memory associated with either a field host computer 53 or a field host data collector 51)  indicates:
a sensor identifier indicating one of a plurality of sensor devices (fig 2:72,74,76; par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage technically equivalent to sensors that measure usage consumption. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data);
a measurement value indicating a value of one of a plurality of measurements collected by the one of the plurality of sensor devices (fig 2:72,74,76; par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage technically equivalent to sensors that measure usage consumption. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data,); and
a timestamp indicating a time corresponding to collection of the one of the plurality of measurements (fig 2:72,74,76; par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage technically equivalent to sensors that measure usage consumption. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data); and
executable instructions that, when executed by the at least one processor, cause the monitoring data analysis system to:
receive a plurality of measurement data from the gateway device, via the network interface, wherein each of the plurality of measurement data indicates a measurement generated by one of a plurality of multi-sensor units (par[0054], [0068]: The field host data collectors 51, 51', can be strategically positioned throughout a utility's coverage area and connected preferably to a fiber optic or other network infrastructure 80 to thereby establish communications between the host computer 61 and all available meter data collectors 41. The field host data collectors 51, 51' can request and store the utility usage data and can pass the instructions from the host computer 61 to the meter data collectors 41. The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data, network statistics data, and other data, as desired);
generate a set of measurement entries based on the plurality of measurement data (par[0054]: the system 30 also includes a host computer 61 preferably positioned at a utility control center 60, remote from and in communication with the plurality of meter data collectors 41 through at least a subset of the plurality of meter data collectors 41, to receive the utility usage data for the plurality of meter data collectors 41), wherein the measurement value of each of the set of measurement entries is populated based on the measurement of a corresponding one of the plurality of measurement data (par[0054]: the system 30 also includes a host computer 61 preferably positioned at a utility control center 60, remote from and in communication with the plurality of meter data collectors 41 through at least a subset of the plurality of meter data collectors 41, to receive the utility usage data for the plurality of meter data collectors 41. The host computer 61 has a memory 63 including or otherwise interfaced with a database 65 to store and process the utility usage data. The system 30 can also include one or more remote centers or substations 50 strategically located throughout the mesh communications network 32 and which can include a field host data collector 51 or alternatively field host data collector 51', for gathering and/or processing the usage reading data), and 
wherein the sensor identifier of the each of the plurality of measurement entries is selected based on determining the corresponding one of the plurality of multi-sensor units (fig 2:72,74,76; par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage technically equivalent to sensors that measure usage consumption. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data);
add the set of measurement entries to the measurement database as measurement entries of the subset of the plurality of measurement entries (fig 2:55; par[0087]: The method also includes instructions to perform the operations of: collecting utility usage data from the plurality of meter data collectors 41; and storing the collected utility usage data for each of the plurality of meter data collectors 41 in a database 55 of utility usage readings associated with the plurality of meter data collectors 41 defining a consumption file, the database 55 located in memory associated with either a field host computer 53 or a field host data collector 51);
Boaz does not explicitly disclose the monitoring data analysis system comprising: transmit, via the network interface, application data to the client device, wherein the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that, when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device; receive from the client device, via the network interface, a custom function definition for a custom function, wherein the graphical user interface displays a prompt to enter the custom function definition, and wherein the custom function definition is entered via user input to the client device in response to the prompt; generate custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition; and transmit, via the network interface, the custom function output to the client device, wherein the custom function output is displayed via the graphical user interface.
 Hart discloses the monitoring data analysis system comprising:
transmit, via the network interface, application data to the client device (fig 1:70; col 8 ln 65-67 and col 9 ln 1-4: system 10 comprises one or more clients 70. Client 70 represents any suitable local or remote end-user device that may be used to access one or more elements of system 10, such as manager server 44 technically having an application data that accesses the application of the manager server 44. User 68 may use client 70 to review supply data 62, site data 36, invoice data 64, audit data 66, market data 38, and/or any suitable information), wherein the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that (col 9 ln 4-10: Client 70 may comprise a computer, workstation, telephone, Internet browser, electronic notebook, Personal Digital Assistant (PDA), pager, or any other suitable device (wireless, wireline, or otherwise), component, or element capable of receiving, processing, storing, and/or communicating information with other components of system 10.), when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device (fig 1:72, col 9 ln 16-22: client 70 may comprise a graphical user interface (GUI) 72. GUI 72 is generally operable to tailor and filter data presented to user 68. GUI 72 may provide user 68 with an efficient and user-friendly presentation of supply data 62, site data 36, invoice data 64, and/or audit data 66. GUI 72 may comprise a plurality of displays having interactive fields, pull-down lists, and buttons operated by user 68); 
receive from the client device, via the network interface, a custom function definition for a custom function, wherein the graphical user interface displays a prompt to enter the custom function definition (col 13 ln 35-40: GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68.), and wherein the custom function definition is entered via user input to the client device in response to the prompt (col 12 ln 48-58: if user 68 wants to retrieve from platform 40 all historical and current invoice data 64 associated with Service Point A, user 68 may input into client 70 a query that comprises "A" as service point identifier 84. In response to the query, manager server 44 may identify and retrieve from memory module 46 all records associated with "A" as service point identifier 84. Thus, manager server 44 may retrieve and provide to user 68 all of the requested invoice data 64. ); 
generate custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition (col 13 ln 54-58; col 14 ln 5-11: GUI 72 comprises a bill data tab 210 that navigates to a screen comprising detailed information regarding invoices 16, a budget tab 212 that navigates to a screen comprising information regarding utility budgets. Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230.); and 
transmit, via the network interface, the custom function output to the client device, wherein the custom function output is displayed via the graphical user interface (fig 4; col 13 ln 35-43: FIG. 4 illustrates an example GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68. In some embodiments, GUI 72 comprises a plurality of tabs 202-216, a site field 218, a date field 220, a usage display 222, a cost display 224, and a savings table 226.).
One of ordinary skill in the art would be aware of both the Boaz and the Hart references since both pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the GUI feature as disclosed by Hart to gain the functionality of providing an utility management platform that monitors and evaluates information regarding invoices, supply contracts, efficiency, and/or audits associated with customer sites in parallel with a graphical user interface that graphically illustrates normalized usage data for a customer site for a particular period of time.

Regarding claim 2, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the measurement of each of the plurality of measurement data is received by the gateway device, via a transceiver of the gateway device (Boaz fig 2:51,51’; par[0055]: Intelligent field host data collectors 51' can collect meter data from surrounding meter data collectors 41 and/or other host field data collectors 51, 51', and transmit the data to the host computer 61 either automatically or when requested to do so by the host computer 61), from the corresponding one of the plurality of multi-sensor units in at least one data packet in accordance with a long-range wireless communication protocol (Boaz par[0058]: The configuration of the mesh communications network 32 can be in the form of a point-to-multipoint network that can utilize, but that is not limited to utilizing, a frequency spectrum in a range acceptable to the Federal Communications Commission (FCC) such as 850-1000 mega-hertz (MHz), preferably 902-928 MHz, and/or 2.4-5.8 giga-hertz (GHz), preferably 2.4 GHz, which are characterized by having minimal regulatory and/or licensing requirements. In an embodiment of the present invention, the system 30 can use low-power RF transmissions. In a medium-range embodiment, the range between collectors 41 and the control center 60 or associated substations can be between 500-1500 meters from the meter data collectors 41. In a long-range embodiment, that distance can be between 2000-6000 meters.).

Regarding claim 3, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the each of the plurality of measurement data received from the gateway device further includes a sensor timestamp indicating a time that the measurement of the each of the plurality of measurement data was generated by the corresponding one of a plurality of multi-sensor units (Boaz par[0060]: The utility usage data is obtained by the meter data collector 41, from the meter sensor 73, 75, 77, 79, and preferably temporarily stored in the memory module 45 of the respective meter data collector 41. The utility usage data can be date and time stamped to provide an accurate record of the utility meter read.), and wherein generating the set of measurement entries further includes populating the timestamp of each of the set of measurement entries with the sensor timestamp indicated in a corresponding one of the plurality of measurement data (Boaz par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data, network statistics data, and other data, as desired).

Regarding claim 5, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the sensor identifier of each of the plurality of measurement entries indicates the one of the plurality of sensor devices corresponds to one of a plurality of sensor measurement types and further indicates one of a plurality of sensor measurement units based on the sensor measurement type (Boaz par[0052]: The sensors 73, 75, 77, 79, generally known to those skilled in the art, are connected to the ports in the connection block 46 and can be tailored to the specific type of utility meter 72, 74, 76, 78, to be read. One sensor type, known as a "dry contact closure," includes an electrical contact or switch when placed in a utility meter activates (opens or closes) at intervals that accurately reflect the energy or usage of the respective utility. Another type of sensor, known as a "pulse-type" metering device, generates a voltage pulse at intervals that accurately reflect the energy or utility usage of the respective utility. Still another type of sensor, known as an "encoded-type" metering device, converts energy or utility usage data into a data stream that can be applied to a respective meter data collector 41. The dry contact closure metering device is most often used with gas and steam meters 76, 78. The pulse-type metering device is most often used with electrical meters 72 and some types of water meters 74. The encoded-type metering device is most often used on some types of water meters 74.), wherein the measurement value of the one of a plurality of measurement entries is in accordance with the sensor measurement units, and wherein the subset of the plurality of measurement entries indicate measurements generated by different types of sensor devices corresponding to the plurality of sensor measurement types (Boaz par[0052]: The sensors 73, 75, 77, 79, generally known to those skilled in the art, are connected to the ports in the connection block 46 and can be tailored to the specific type of utility meter 72, 74, 76, 78, to be read. One sensor type, known as a "dry contact closure," includes an electrical contact or switch when placed in a utility meter activates (opens or closes) at intervals that accurately reflect the energy or usage of the respective utility.).

Regarding claim 6, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the at least one memory further stores a contextual database that includes a plurality of contextual data entries, wherein each of the plurality of contextual data entries indicates:
sensor identifier data indicating at least one of a plurality of sensor devices (Boaz par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data, network statistics data, and other data, as desired. The intelligent field host data collectors 51' can maintain a consumption file or database 55 (see FIG. 2) of all collected data received from each meter data collector 41 in its range. Alternatively, a remote center or substation computer 53 can perform this function); and
contextual data for the one of the plurality of sensor devices, indicating static data describing the at least one of the plurality of sensor devices in context of a facility that includes the plurality of sensor devices (Boaz par[0068], [0066]: The database 65 can also include a table(s) to assign the meter data collectors 41 and/or field host data collectors 51, 51', and intermediate collectors 34 (FIG. 7) or 35 (FIG. 8) at least one collector physical address, and can assign various utility usage data. Upon initialization and periodically thereafter, the meter data collector program product 90, at least partially stored in the memory 63 of the host computer 61, preferably performs the operation of forming a list of all available collectors 34, 35, 41, 51, 51', and performs the operation of developing a network communications map from the list of collectors. The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data, network statistics data, and other data, as desired. The intelligent field host data collectors 51' can maintain a consumption file or database 55 (see FIG. 2) of all collected data received from each meter data collector 41 in its range. Alternatively, a remote center or substation computer 53 can perform this function).

Regarding claim 7, Boaz in view of Hart discloses the monitoring data analysis system of claim 6, wherein the facility includes a plurality of plants (Hart fig 1:20; col 4 ln 11-20: System 10 may comprise one or more vendors 20. Vendor 20 may comprise any suitable business entity that provides utility resources 14 to customers 30. In some embodiments, vendor 20 comprises a company that generates, produces, refines, distributes, and/or sells utility resources 14. Vendor 20 may be a regulated, unregulated, retail, and/or wholesale provider of utility resource 14. In some embodiments, vendor 20 is an energy company such as, for example, an electricity company, a gas company, an oil company, and/or a coal company.), wherein the contextual data of each contextual entry of a subset of the plurality of contextual data entries indicates at least one plant of the plurality of plants in proximity to the at least one of the plurality of sensor devices indicated by the sensor identifier data of the each  contextual entry (Hart col 10 ln 29-31; ln 58-67 and col 11 ln 59-67: each meter 74 in system 10 may be owned, operated, and/or maintained by vendor 20 and/or another utility company. Each meter 74 may be associated with a respective meter identifier 82. Meter identifier 82 for a particular meter 74 may comprise one or more alphanumeric characters and/or symbols that uniquely identify the particular meter 74. utility resource 14 is electricity, utility usage 26 may be expressed as kilowatt hours (kWh), joules (J), and/or any suitable unit. As another example, where utility resource 14 is natural gas, utility usage 26 may be expressed as cubic feet, British Thermal Units (BTUs), and/or any suitable unit. As yet another example, where utility resource 14 is water, utility usage 26 may be expressed as cubic meters, cubic feet, and/or any suitable unit. The distribution of utility resources 14 in system 10 may comprise utility lines 32, meters 74, service points 76, and submeters 78), and wherein measurement values of each of a second subset of the plurality of measurement entries indicates productivity data relating to the at least one plant in proximity to a corresponding one of the plurality of sensor devices identified by the sensor identifier of the each of the second subset of the plurality of measurement entries (Hart col 10 ln 29-31; ln 58-67 and col 11 ln 59-67: each meter 74 in system 10 may be owned, operated, and/or maintained by vendor 20 and/or another utility company. Each meter 74 may be associated with a respective meter identifier 82. Meter identifier 82 for a particular meter 74 may comprise one or more alphanumeric characters and/or symbols that uniquely identify the particular meter 74. utility resource 14 is electricity, utility usage 26 may be expressed as kilowatt hours (kWh), joules (J), and/or any suitable unit. As another example, where utility resource 14 is natural gas, utility usage 26 may be expressed as cubic feet, British Thermal Units (BTUs), and/or any suitable unit. As yet another example, where utility resource 14 is water, utility usage 26 may be expressed as cubic meters, cubic feet, and/or any suitable unit. The distribution of utility resources 14 in system 10 may comprise utility lines 32, meters 74, service points 76, and submeters 78).

Regarding claim 8, Boaz in view of Hart discloses the monitoring data analysis system of claim 6, wherein each of the plurality of contextual data entries indicates one of a plurality of locations within the facility to indicate where the corresponding at least one of the plurality of sensor devices identified in the sensor identifier data is located with respect to the facility (Hart fig 3:24, col 12 ln 9-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.), and wherein the executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to:
receive from the client device, via the network interface, location selection data indicating a localized region within bounds of the facility (Hart fig 3:24, col 12 ln 9-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.);
identify a location-based set of sensor identifiers corresponding to only ones of the plurality of sensor devices with corresponding contextual data entries indicating ones of the plurality of locations that are within the localized region indicated in the location selection data (Hart fig 3:82, col 12 ln 9-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.); and
determine the filtered subset of the plurality of measurement entries based on selecting  only ones of the plurality of measurement entries with sensor identifiers included in the location-based set of sensor identifiers (Hart fig 3:26, col 12 ln 9-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.).

Regarding claim 10, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to: 
receive, via the network interface, a set of selected query filter parameters from the client device, wherein the graphical user interface displays a prompt to select at least one of a plurality of query filter parameter options (Hart col 13 ln 44-58: Tabs may allow user 68 to navigate to different screens comprising different types of information. GUI 72 may comprise a data central tab 202 that navigates to a screen comprising historical and current invoice data 64. In some embodiments, GUI 72 comprises a supply management tab 204 that navigates to a screen comprising information regarding supply contracts 22, an energy efficiency tab 206 that navigates to a screen comprising information regarding efficiency at site 24, and/or an audit tab 208 that navigates to a screen comprising strategies 18 for reducing utility costs 12. According to certain embodiments, GUI 72 comprises a bill data tab 210 that navigates to a screen comprising detailed information regarding invoices 16, a budget tab 212 that navigates to a screen comprising information regarding utility budgets), and wherein the set of selected query filter parameters are generated by the client device based on a user selection, via user input to the client device, from the plurality of query filter parameter options (Hart col 13 ln 65-67: Site field 218 and date field 220 may permit user 68 to formulate a query for invoice data 64 associated with at least one site 24 and/or at least one date range.) in response to the prompt; 
determine a query based on the set of selected query filter parameters (Hart fig 17:610; col 13 ln 65-67: Site field 218 and date field 220 may permit user 68 to formulate a query for invoice data 64 associated with at least one site 24 and/or at least one date range. At step 608, manager processor 52 generates GUI 72 that displays a plurality of service point identifiers 84. In some embodiments, client 70 displays GUI 72 to user 68. User 68 may submit a query by at least selecting one or more of the displayed service point identifiers 84); and 
execute the query against the measurement database to produce the filtered subset of the plurality of measurement entries, wherein the filtered subset of the plurality of measurement entries includes only ones of the plurality of measurement entries that satisfy the set of selected query filter parameters (Hart fig 17:614; col 13 ln 65-67 and col 14 ln 1-11; col 27 ln 64-67 and col 28 ln 1-5: Site field 218 and date field 220 may permit user 68 to formulate a query for invoice data 64 associated with at least one site 24 and/or at least one date range. Platform 40 may retrieve invoice data 64 based at least in part on the particular site 24 and date range selected by user 68 in site field 218 and date field 220, respectively. Client 70 may display the retrieved invoice data 64 to user 68. Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230. At step 610, manager processor 52 may receive from client 70 a query comprising at least one service point identifier 84. At step 612, manager processor 52 may identify in memory module 46 one or more values for utility usage 26 and/or utility cost 12 associated with service point identifier 84 from the query. At step 614, manager processor 52 may generate GUI 72 that displays the identified utility usage 26 and/or utility cost 12. Client 70 may display GUI 72 to user 68).

Regarding claim 11, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the custom function output includes a plurality of synthetic measurement values generated from the filtered subset of the plurality of measurement entries (Hart fig 3:26; col 11 ln 44-61), and wherein executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to: 
generate a plurality of new measurement entries, wherein each of the plurality of new measurement entries is generated for a corresponding one of the plurality of synthetic measurement values (Hart fig 3:26; col 11 ln 44-61: FIG. 3 illustrates example invoice data 64 stored in memory module 46, according to certain embodiments. As explained above, invoice data 64 may comprise information regarding past and current invoices 16 from vendors 20 to customers 30. In some embodiments, invoice data 64 may comprise utility usages 26 and utility costs 12. Utility usage 26 may represent the amount of utility resource 14 consumed by at least a portion of site 24 during a given billing period (e.g., week, month, quarter, etc.). In some embodiments, utility usage 26 may represent the amount of utility resource 14 delivered by vendor 20 to a particular service point 76 at site 24 during a given billing period. Accordingly, if site 24 comprises more than one service point 76, site 24 may be associated with more than one value of utility usage 26 for a given billing period. Utility usage 26 may be expressed in any suitable units. For example, where utility resource 14 is electricity, utility usage 26 may be expressed as kilowatt hours (kWh), joules (J), ), wherein the timestamp of the each of the plurality of new measurement entries corresponds to a timestamp of one of the filtered subset of the plurality of measurement entries utilized to generate the corresponding one of the plurality of synthetic measurement values (Hart fig 4:264; col 14 ln 28-35: Usage graph 230 may graphically illustrate utility usage 26 at the selected site 24 during one or more periods of time. In some embodiments, usage graph 230 may represent a comparison of utility usage 26 during each month of the current year with utility usage 26 during each month of a prior year. Usage graph 230 may comprise a first axis 244 representing utility usage 26 and a second axis 246 representing time periods), wherein the sensor identifier of the each of the plurality of new measurement entries corresponds to the timestamp of one of the filtered subset of the plurality of measurement entries utilized to generate the corresponding one of the plurality of synthetic measurement values (Hart fig 3:82; col 12 ln 8-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.), and wherein the measurement value of the each of the plurality of new measurement entries indicates the corresponding one of the plurality of synthetic measurement values (Hart fig 3:82; col 12 ln 8-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.), and wherein the each of the plurality of new measurement entries further indicates an identifier of the custom function (Hart fig 3:82; col 12 ln 8-19: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.). 

Regarding claim 12, Boaz in view Hart discloses the monitoring data analysis system of claim 11, wherein the custom function utilizes at least two of the filtered subset of the plurality of measurement entries as input, and wherein the sensor identifier of the each of the plurality of new measurement entries further indicates the sensor identifiers of the at least two of the filtered subset of the plurality of measurement entries (Hart fig 3:82;  col 12 ln 8-19, col 12 ln 48-58: invoice data 64 may comprise a site address, account identifier 86, vendor name, and meter identifier 82 in association with each value of utility usage 26 and/or utility cost 12. A site address may indicate the street address of site 24 that consumed utility resource 14 associated with utility usage 26 and/or utility cost 12. Account identifier 86 may comprise one or more alphanumeric characters and/or symbols that identify the vendor account under which utility resource 14 is provided to site 24. Meter identifier 82 may identify the particular meter 74 that measured the amount of utility resource 14 delivered to service point 76 at site 24.).

Regarding claim 13, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the at least one memory further stores a function library that includes a plurality of functions, wherein each of the plurality of functions (Hart col 6 ln 57-59: Memory modules 46 may store any suitable data such as, for example, supply data 62, site data 36, invoice data 64, and/or audit data 66. ), when performed on measurement data of at least one entry of the measurement database, generates function output data; 
wherein the executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to: 
transmit, via the network interface, application data to a second client device (fig 1:70; col 8 ln 65-67 and col 9 ln 1-4: system 10 comprises one or more clients 70. Client 70 represents any suitable local or remote end-user device that may be used to access one or more elements of system 10, such as manager server 44 technically having an application data that accesses the application of the manager server 44. User 68 may use client 70 to review supply data 62, site data 36, invoice data 64, audit data 66, market data 38, and/or any suitable information), wherein the second client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that (col 9 ln 4-10: Client 70 may comprise a computer, workstation, telephone, Internet browser, electronic notebook, Personal Digital Assistant (PDA), pager, or any other suitable device (wireless, wireline, or otherwise), component, or element capable of receiving, processing, storing, and/or communicating information with other components of system 10.), when executed by the at least one client processor, cause the second client device to display a graphical user interface via a display device of the second client device (fig 1:72, col 9 ln 16-22: client 70 may comprise a graphical user interface (GUI) 72. GUI 72 is generally operable to tailor and filter data presented to user 68. GUI 72 may provide user 68 with an efficient and user-friendly presentation of supply data 62, site data 36, invoice data 64, and/or audit data 66. GUI 72 may comprise a plurality of displays having interactive fields, pull-down lists, and buttons operated by user 68); 
receive from the second client device, via the network interface, a second custom function definition for a second custom function, wherein the graphical user interface displays a prompt to enter the custom function definition (Hart col 13 ln 35-40: GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68.), and wherein the second custom function definition is entered via user input to the client device in response to the prompt (col 12 ln 48-58: if user 68 wants to retrieve from platform 40 all historical and current invoice data 64 associated with Service Point A, user 68 may input into client 70 a query that comprises "A" as service point identifier 84. In response to the query, manager server 44 may identify and retrieve from memory module 46 all records associated with "A" as service point identifier 84. Thus, manager server 44 may retrieve and provide to user 68 all of the requested invoice data 64. ); 
add the second custom function to the function library based on the second custom function definition (Hart col 6 ln 57-59: Memory modules 46 may store any suitable data such as, for example, supply data 62, site data 36, invoice data 64, and/or audit data 66. col 15 ln 26-32: GUI 72 may display one or more export buttons 270. By selecting export button 270, user 68 may launch another application and export data from GUI 72 to the other application. The other application may be any suitable application including, but not limited to, a spreadsheet application, word processing application, document imaging application, and/or other type of application); 
transmit to the client device, via the network interface, function library information that indicates the plurality of functions (Hart col 13 ln 44-53: Tabs may allow user 68 to navigate to different screens comprising different types of information. GUI 72 may comprise a data central tab 202 that navigates to a screen comprising historical and current invoice data 64. In some embodiments, GUI 72 comprises a supply management tab 204 that navigates to a screen comprising information regarding supply contracts 22, an energy efficiency tab 206 that navigates to a screen comprising information regarding efficiency at site 24, and/or an audit tab 208 that navigates to a screen comprising strategies 18 for reducing utility costs 12), and wherein the custom function definition is entered via user input to the client device to indicate use of the second custom function in performing the custom function based on the function library information (Hart col 13 ln 35-43: FIG. 4 illustrates an example GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68. In some embodiments, GUI 72 comprises a plurality of tabs 202-216, a site field 218, a date field 220, a usage display 222, a cost display 224, and a savings table 226. ); and
add the custom function to the function library based on the custom function definition (Hart col 8 ln 21-27: FIG. 1 illustrates separate memory modules 46 that store supply data 62, site data 36, invoice data 64, and audit data 66, it should be understood that supply data 62, site data 36, invoice data 64, and/or audit data 66 may be stored in one memory module 46, in multiple memory modules 46, in manager memory 48, and/or in a suitable configuration of memory devices. col 15 ln 26-32: GUI 72 may display one or more export buttons 270. By selecting export button 270, user 68 may launch another application and export data from GUI 72 to the other application. The other application may be any suitable application including, but not limited to, a spreadsheet application, word processing application, document imaging application, and/or other type of application);
wherein performing the custom function includes performing the second custom function by accessing the function library to generate output of the second custom function based on the custom function definition (Hart fig 4:270; col 15 ln 26-32: By selecting export button 270, user 68 may launch another application and export data from GUI 72 to the other application. The other application may be any suitable application including, but not limited to, a spreadsheet application, word processing application, document imaging application, and/or other type of application ), and wherein the custom function output is generated by processing the output of the second custom function in accordance with the custom function definition (Hart col 15 ln 26-32: GUI 72 may display one or more export buttons 270. By selecting export button 270, user 68 may launch another application and export data from GUI 72 to the other application. The other application may be any suitable application including, but not limited to, a spreadsheet application, word processing application, document imaging application, and/or other type of application).

Regarding claim 14, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the filtered subset of the plurality of measurement entries include at least two measurements taken at different timestamps by a same sensor device (Hart fig 4:222/224; col 14 ln 28-40: Usage graph 230 may graphically illustrate utility usage 26 at the selected site 24 during one or more periods of time. In some embodiments, usage graph 230 may represent a comparison of utility usage 26 during each month of the current year with utility usage 26 during each month of a prior year. Usage graph 230 may comprise a first axis 244 representing utility usage 26 and a second axis 246 representing time periods. In some embodiments, usage graph 230 may be associated with one or more format buttons 248. User 68 may select format button 248 to change the format of usage graph 230. For example, format button 248 may allow user 68 to format usage graph 230 as a bar graph, line graph, or data chart. ), wherein the custom function output includes processed measurement data generated from the filtered subset of the plurality of measurement entries (Hart fig 4:222/224; col 14 ln 5-11), and wherein the processed measurement data includes a statistical representation of measurement values of the filtered subset of the plurality of measurement entries within a time window bounded by a least recent timestamp of the filtered subset of the plurality of measurement entries and a most recent timestamp of the filtered subset of the plurality of measurement entries (Hart fig 4:222/224; col 14 ln 5-11 and col 14 ln 28-40: Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230.).

Regarding claim 16, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the network interface is configured to receive second measurement data, via the network, from at least one additional data source that is distinct from the plurality of sensor devices (Hart fig 1:60, col 8 ln 50-55: The system 10 comprises one or more weather centers 60 that transmit weather data 42 to platform 40 via network 80. Weather data 42 may comprise current and/or historical information regarding the temperature, humidity, pressure, precipitation, and/or wind speed at one or more locations.), wherein the subset of the plurality of measurement entries is a first proper subset of the plurality of measurement entries (fig 1:34, col 5 ln 11-19: Site server 34 may monitor customer systems 28 and generate site data 36. Site data 36 may comprise information regarding the operation, performance, and/or maintenance of customer systems 28 at site 24. Site data 36 may comprise information regarding the equipment in customer system 28, the operating schedule of customer system 28, the quantity of utility resource 14 consumed by customer system 28, and/or the operating conditions associated with customer system 28), wherein a second proper subset of the plurality of measurement entries indicates the second measurement data received from the at least one additional data source (Hart fig 1:60, col 8 ln 50-55: The system 10 comprises one or more weather centers 60 that transmit weather data 42 to platform 40 via network 80. Weather data 42 may comprise current and/or historical information regarding the temperature, humidity, pressure, precipitation, and/or wind speed at one or more locations.), and wherein the filtered subset of the plurality of measurement entries utilized to perform the custom function includes at least one of the first proper subset of the plurality of measurement entries and further includes at least one of the second proper subset of the plurality of measurement entries (Hart fig 4:214 & 222; col 13 ln 44-64: Tabs may allow user 68 to navigate to different screens comprising different types of information. GUI 72 comprises an energy efficiency tab 206 that navigates to a screen comprising information regarding efficiency at site 24, and/or an audit tab 208 that navigates to a screen comprising strategies 18 for reducing utility costs 12. According to certain embodiments, GUI 72 comprises a bill data tab 210 that navigates to a screen comprising detailed information regarding invoices 16, a budget tab 212 that navigates to a screen comprising information regarding utility budgets, a weather tab 214 that navigates to a screen comprising information regarding utility usage 26 that is normalized with respect to weather, and/or an emissions tab 216 that navigates to a screen comprising information regarding the emission of pollutants attributable to sites 24. In the illustrated example, the data central tab 202 has been selected by user 68.).

Regarding claim 19, Boaz discloses a method for execution by a monitoring data analysis system, comprising: 
receiving a plurality of measurement data from a gateway device (fig 2:50, par[0054]: The system 30 can also include one or more remote centers or substations 50 technically equivalent to a gateway device strategically located throughout the mesh communications network 32 and which can include a field host data collector 51 or alternatively field host data collector 51', for gathering and/or processing the usage reading data.), wherein each of the plurality of measurement data indicates a measurement generated by one of a plurality of multi- sensor units (par[0054], [0068]: The field host data collectors 51, 51', can be strategically positioned throughout a utility's coverage area and connected preferably to a fiber optic or other network infrastructure 80 to thereby establish communications between the host computer 61 and all available meter data collectors 41. The field host data collectors 51, 51' can request and store the utility usage data and can pass the instructions from the host computer 61 to the meter data collectors 41. The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data, network statistics data, and other data, as desired);
generating a set of measurement entries based on the plurality of measurement data (par[0054]: the system 30 also includes a host computer 61 preferably positioned at a utility control center 60, remote from and in communication with the plurality of meter data collectors 41 through at least a subset of the plurality of meter data collectors 41, to receive the utility usage data for the plurality of meter data collectors 41), wherein a measurement value of each of the set of measurement entries is populated based on the measurement of a corresponding one of the plurality of measurement data (par[0054]: the system 30 also includes a host computer 61 preferably positioned at a utility control center 60, remote from and in communication with the plurality of meter data collectors 41 through at least a subset of the plurality of meter data collectors 41, to receive the utility usage data for the plurality of meter data collectors 41. The host computer 61 has a memory 63 including or otherwise interfaced with a database 65 to store and process the utility usage data. The system 30 can also include one or more remote centers or substations 50 strategically located throughout the mesh communications network 32 and which can include a field host data collector 51 or alternatively field host data collector 51', for gathering and/or processing the usage reading data), and wherein a sensor identifier of the each of the plurality of measurement entries is selected based on determining the corresponding one of the plurality of multi-sensor units (fig 2:72,74,76; par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage technically equivalent to sensors that measure usage consumption. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data);
adding the set of measurement entries to a measurement database (fig 2:55; par[0087]: The method also includes instructions to perform the operations of: collecting utility usage data from the plurality of meter data collectors 41; and storing the collected utility usage data for each of the plurality of meter data collectors 41 in a database 55 of utility usage readings associated with the plurality of meter data collectors 41 defining a consumption file, the database 55 located in memory associated with either a field host computer 53 or a field host data collector 51);
Boaz does not explicitly disclose the monitoring data analysis system comprising: transmitting, application data to a client device, wherein the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that, when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device; receiving from the client device, a custom function definition for a custom function, wherein the graphical user interface displays a prompt to enter the custom function definition, and wherein the custom function definition is entered via user input to the client device in response to the prompt; generating custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition; and transmitting, the custom function output to the client device, wherein the custom function output is displayed via the graphical user interface.
 Hart discloses the monitoring data analysis system comprising:
transmitting, application data to a client device (fig 1:70; col 8 ln 65-67 and col 9 ln 1-4: system 10 comprises one or more clients 70. Client 70 represents any suitable local or remote end-user device that may be used to access one or more elements of system 10, such as manager server 44 technically having an application data that accesses the application of the manager server 44. User 68 may use client 70 to review supply data 62, site data 36, invoice data 64, audit data 66, market data 38, and/or any suitable information), wherein the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that (col 9 ln 4-10: Client 70 may comprise a computer, workstation, telephone, Internet browser, electronic notebook, Personal Digital Assistant (PDA), pager, or any other suitable device (wireless, wireline, or otherwise), component, or element capable of receiving, processing, storing, and/or communicating information with other components of system 10.), when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device (fig 1:72, col 9 ln 16-22: client 70 may comprise a graphical user interface (GUI) 72. GUI 72 is generally operable to tailor and filter data presented to user 68. GUI 72 may provide user 68 with an efficient and user-friendly presentation of supply data 62, site data 36, invoice data 64, and/or audit data 66. GUI 72 may comprise a plurality of displays having interactive fields, pull-down lists, and buttons operated by user 68); 
receiving from the client device, a custom function definition for a custom function, wherein the graphical user interface displays a prompt to enter the custom function definition (col 13 ln 35-40: GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68.), and wherein the custom function definition is entered via user input to the client device in response to the prompt (col 12 ln 48-58: if user 68 wants to retrieve from platform 40 all historical and current invoice data 64 associated with Service Point A, user 68 may input into client 70 a query that comprises "A" as service point identifier 84. In response to the query, manager server 44 may identify and retrieve from memory module 46 all records associated with "A" as service point identifier 84. Thus, manager server 44 may retrieve and provide to user 68 all of the requested invoice data 64. ); 
generating custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition (col 13 ln 54-58; col 14 ln 5-11: GUI 72 comprises a bill data tab 210 that navigates to a screen comprising detailed information regarding invoices 16, a budget tab 212 that navigates to a screen comprising information regarding utility budgets. Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230.); and 
transmitting, the custom function output to the client device, wherein the custom function output is displayed via the graphical user interface (fig 4; col 13 ln 35-43: FIG. 4 illustrates an example GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68. In some embodiments, GUI 72 comprises a plurality of tabs 202-216, a site field 218, a date field 220, a usage display 222, a cost display 224, and a savings table 226.).
One of ordinary skill in the art would be aware of both the Boaz and the Hart references since both pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the GUI feature as disclosed by Hart to gain the functionality of providing an utility management platform that monitors and evaluates information regarding invoices, supply contracts, efficiency, and/or audits associated with customer sites in parallel with a graphical user interface that graphically illustrates normalized usage data for a customer site for a particular period of time.

Regarding claim 20, Boaz discloses a non-transitory computer readable storage medium comprises: 
at least one memory section that stores operational instructions (Boaz fig 2:63; par[0054]: The host computer 61 has a memory 63 including or otherwise interfaced with a database 65 to store and process the utility usage data.) that, when executed by a processing module that includes a processor (fig 2:69, par[0065]: The host computer 61 includes at least one processor 69 to store, process, and manipulate data gathered by the meter data collectors 41.) and a memory (Boaz fig 2:63; par[0054]: The host computer 61 has a memory 63 including or otherwise interfaced with a database 65 to store and process the utility usage data.), causes the processing module to: 
receive a plurality of measurement data from a gateway device (fig 2:50, par[0054]: The system 30 can also include one or more remote centers or substations 50 technically equivalent to a gateway device strategically located throughout the mesh communications network 32 and which can include a field host data collector 51 or alternatively field host data collector 51', for gathering and/or processing the usage reading data.), wherein each of the plurality of measurement data indicates a measurement generated by one of a plurality of multi-sensor units (par[0054], [0068]: The field host data collectors 51, 51', can be strategically positioned throughout a utility's coverage area and connected preferably to a fiber optic or other network infrastructure 80 to thereby establish communications between the host computer 61 and all available meter data collectors 41. The field host data collectors 51, 51' can request and store the utility usage data and can pass the instructions from the host computer 61 to the meter data collectors 41. The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data, network statistics data, and other data, as desired);
generate a set of measurement entries based on the plurality of measurement data (par[0054]: the system 30 also includes a host computer 61 preferably positioned at a utility control center 60, remote from and in communication with the plurality of meter data collectors 41 through at least a subset of the plurality of meter data collectors 41, to receive the utility usage data for the plurality of meter data collectors 41), wherein a measurement value of each of the set of measurement entries is populated based on the measurement of a corresponding one of the plurality of measurement data (par[0054]: the system 30 also includes a host computer 61 preferably positioned at a utility control center 60, remote from and in communication with the plurality of meter data collectors 41 through at least a subset of the plurality of meter data collectors 41, to receive the utility usage data for the plurality of meter data collectors 41. The host computer 61 has a memory 63 including or otherwise interfaced with a database 65 to store and process the utility usage data. The system 30 can also include one or more remote centers or substations 50 strategically located throughout the mesh communications network 32 and which can include a field host data collector 51 or alternatively field host data collector 51', for gathering and/or processing the usage reading data), and wherein the sensor identifier of the each of the plurality of measurement entries is selected based on determining the corresponding one of the plurality of multi-sensor units (fig 2:72,74,76; par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage technically equivalent to sensors that measure usage consumption. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data, consumption data, date and time stamp data);
add the set of measurement entries to the measurement database (fig 2:55; par[0087]: The method also includes instructions to perform the operations of: collecting utility usage data from the plurality of meter data collectors 41; and storing the collected utility usage data for each of the plurality of meter data collectors 41 in a database 55 of utility usage readings associated with the plurality of meter data collectors 41 defining a consumption file, the database 55 located in memory associated with either a field host computer 53 or a field host data collector 51);
Boaz does not explicitly disclose the monitoring data analysis system comprising: transmit application data to a client device, wherein the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that, when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device; receive, from the client device, a custom function definition for a custom function, wherein the graphical user interface displays a prompt to enter the custom function definition, and wherein the custom function definition is entered via user input to the client device in response to the prompt; generate custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition; and transmit the custom function output to the client device, wherein the custom function output is displayed via the graphical user interface.
 Hart discloses the monitoring data analysis system comprising:
Transmit application data to the client device (fig 1:70; col 8 ln 65-67 and col 9 ln 1-4: system 10 comprises one or more clients 70. Client 70 represents any suitable local or remote end-user device that may be used to access one or more elements of system 10, such as manager server 44 technically having an application data that accesses the application of the manager server 44. User 68 may use client 70 to review supply data 62, site data 36, invoice data 64, audit data 66, market data 38, and/or any suitable information), wherein the client device includes at least one client processor and at least one client memory that stores application instructions corresponding to the application data that (col 9 ln 4-10: Client 70 may comprise a computer, workstation, telephone, Internet browser, electronic notebook, Personal Digital Assistant (PDA), pager, or any other suitable device (wireless, wireline, or otherwise), component, or element capable of receiving, processing, storing, and/or communicating information with other components of system 10.), when executed by the at least one client processor, cause the client device to display a graphical user interface via a display device of the client device (fig 1:72, col 9 ln 16-22: client 70 may comprise a graphical user interface (GUI) 72. GUI 72 is generally operable to tailor and filter data presented to user 68. GUI 72 may provide user 68 with an efficient and user-friendly presentation of supply data 62, site data 36, invoice data 64, and/or audit data 66. GUI 72 may comprise a plurality of displays having interactive fields, pull-down lists, and buttons operated by user 68); 
receive from the client device, a custom function definition for a custom function, wherein the graphical user interface displays a prompt to enter the custom function definition (col 13 ln 35-40: GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68.), and wherein the custom function definition is entered via user input to the client device in response to the prompt (col 12 ln 48-58: if user 68 wants to retrieve from platform 40 all historical and current invoice data 64 associated with Service Point A, user 68 may input into client 70 a query that comprises "A" as service point identifier 84. In response to the query, manager server 44 may identify and retrieve from memory module 46 all records associated with "A" as service point identifier 84. Thus, manager server 44 may retrieve and provide to user 68 all of the requested invoice data 64. ); 
generate custom function output by performing the custom function on a filtered subset of the plurality of measurement entries by utilizing the custom function definition (col 13 ln 54-58; col 14 ln 5-11: GUI 72 comprises a bill data tab 210 that navigates to a screen comprising detailed information regarding invoices 16, a budget tab 212 that navigates to a screen comprising information regarding utility budgets. Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230.); and 
transmit the custom function output to the client device, wherein the custom function output is displayed via the graphical user interface (fig 4; col 13 ln 35-43: FIG. 4 illustrates an example GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68. In some embodiments, GUI 72 comprises a plurality of tabs 202-216, a site field 218, a date field 220, a usage display 222, a cost display 224, and a savings table 226.).
One of ordinary skill in the art would be aware of both the Boaz and the Hart references since both pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the GUI feature as disclosed by Hart to gain the functionality of providing an utility management platform that monitors and evaluates information regarding invoices, supply contracts, efficiency, and/or audits associated with customer sites in parallel with a graphical user interface that graphically illustrates normalized usage data for a customer site for a particular period of time.

2.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Hart, and further in view of Yakymyshyn et al. (US2005/0156587A1) hereafter Yakymyshyn.
Regarding claim 4, Boaz in view of Hart discloses the monitoring data analysis system wherein each of the multi-sensor units includes one of a plurality of subsets of the plurality of sensor devices (Boaz fig 9:73, 75, 77 & 79; par[0060]: As shown in FIG. 9, functionally, data is acquired from the sensor 73, 75, 77, 79, interfaced with its respective individual utility meter 72, 74, 76, 78. The utility usage data is obtained by the meter data collector 41, from the meter sensor 73, 75, 77, 79, and preferably temporarily stored in the memory module 45 of the respective meter data collector 41), wherein the plurality of subsets of the plurality of sensor devices are mutually exclusive (Boaz fig 9:73, 75, 77 & 79; par[0064], [0080]: a method of collecting utility usage data from a plurality of utility meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage, having utility meter sensors, e.g., 73, 75, 77, 79, in communication with a plurality of communication nodes, e.g., collectors 41, forming a mesh communication network 32 characterized by having a variable radio frequency mode.), wherein the sensor identifier of each of the subset of the plurality of measurement data indicates a particular one of the plurality of multi-sensor units (Boaz par[0068]), and wherein the sensor identifier further indicates a particular sensor device of the particular one of the plurality of multi-sensor units (Boaz par[0068]: The meter data collectors 41 can collect utility usage data from the various meters, e.g., electric 72, water 74, gas 76, steam 78, or other usage. The field host data collectors 51, 51', can periodically poll the meter data collectors 41 located at the various customer locations, e.g., approximately every 15 minutes, and can receive a packet of information that includes meter identification data).
Boaz in view of Hart does not explicitly disclose the monitoring data analysis system wherein a subset of the plurality of sensor devices are each mounted to a printed circuit board (PCB) of one of a plurality of multi-sensor units.
Yakymyshyn discloses the monitoring data analysis system wherein a subset of the plurality of sensor devices are each mounted to a printed circuit board (PCB) of one of a plurality of multi-sensor units (par[0061]: A plurality of magnetic field sensors 104 are placed on each printed circuit board. Wiring provides electrical connections between the two printed circuit boards. The magnetic field sensors 104 are selected to be sensitive to one vector component of the magnetic field, and the sensitivity axis of each sensor is oriented to be tangential to a circle circumscribing, and approximately centered on, the current carrying conductor. The sensors are equally spaced along the circumference of the above-mentioned circle. As such, the sensors monitor the azimuthal component of the magnetic field, which is directly related to the conductor current through Ampere's law).
One of ordinary skill in the art would be aware of the Boaz, Hart and Yakymyshyn references since all pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the printed circuit board feature as disclosed by Yakymyshyn to gain the functionality of providing a low cost at a mass production, reworkable, widely available, an excellent shelf life, a low electronics noise, and an elimination of the probability of error.

3.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Hart, and further in view of Schwartz et al. (US2019/0186952A1) hereafter Schwartz.
Regarding claim 9, Boaz in view of Hart does not explicitly disclose the monitoring data analysis system wherein the custom function output includes heat map data indicating measurements across different locations with respect to the facility based on the contextual data of contextual data entries for sensor devices indicated in the filtered subset of the plurality of measurement entries, and wherein the heat map data is displayed via the graphical user interface in accordance with a visual rendering of the facility.
Schwartz discloses the monitoring data analysis system wherein the custom function output includes heat map data indicating measurements across different locations with respect to the facility based on the contextual data of contextual data entries for sensor devices indicated in the filtered subset of the plurality of measurement entries, and wherein the heat map data is displayed via the graphical user interface in accordance with a visual rendering of the facility (fig 3:222; par[0016], [0047]: the outage data can be employed by a meter system of the utility server to generate a map (e.g., a heat map) with visual indicia (e.g., heat spots) representing the power state of the premises serviced by the power grid. Moreover, a viewer of the map (e.g., a user) can adjust a size and scale of the map (e.g., in a zooming function) and the outage data can be updated by the outage estimator accordingly. The map system 71 is programmed to provide a graphical user interface (GUI) that outputs a map depicting a representation of a geographic area serviced by the power grid 52, or a partition thereof. The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64. The map system 71 analyzes and aggregates the outage data to generate visual indicia (e.g., heat spots) on the map output to represent a power state of areas (e.g., areas with power and areas without power). Moreover, the map system 71 can scale the visual indicia to represent a power state for a plurality of premises 62 in a given area that varies based on a size of the geographical area being viewed in the map.).
One of ordinary skill in the art would be aware of the Boaz, Hart and Schwartz references since all pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the heat map data feature as disclosed by Schwartz to gain the functionality of helping understand how users and customers interact with the website, giving insight into things like where they're looking and how far down they're scrolling, helping set up the parameters in a more user-friendly way.

4.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Hart, and further in view of Olnick et al. (US2020/0065628A1) hereafter Olnick.
Regarding claim 15, Boaz in view of Hart discloses the monitoring data analysis system of claim 1, wherein the custom function corresponds to a training function, and wherein the executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to: 
perform the function by utilizing the filtered subset of the plurality of measurement entries as training data to generate the custom function output (Hart col 13 ln 54-58; col 14 ln 5-11: GUI 72 comprises a bill data tab 210 that navigates to a screen comprising detailed information regarding invoices 16, a budget tab 212 that navigates to a screen comprising information regarding utility budgets. Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230.), wherein the custom function output indicates parameters of a model (Hart col 14 ln 5-11: Usage display 222 may show information regarding utility usage 26 at the selected site 24 during the selected date range. In some embodiments, usage display 222 shows a comparison of utility usage 26 for a current period (e.g., month, year, etc.) with utility usage 26 for a prior period (e.g., month, year, etc.). Usage display 222 may comprise usage table 228 and usage graph 230.); 
add a new function entry to a function library of the monitoring data analysis system by utilizing the parameters of model (Hart col 6 ln 57-59: Memory modules 46 may store any suitable data such as, for example, supply data 62, site data 36, invoice data 64, and/or audit data 66. col 15 ln 26-32: GUI 72 may display one or more export buttons 270. By selecting export button 270, user 68 may launch another application and export data from GUI 72 to the other application. The other application may be any suitable application including, but not limited to, a spreadsheet application, word processing application, document imaging application, and/or other type of application); 
receive an additional plurality of measurement data from the gateway device (Boaz col 18 ln 4-8 and col 25 ln 8-13: the host computer or system 61 establishes a connection with each field host data collector 51', downloads and processes the consumption file 55, and makes the utility usage data ready for billing, as understood by those skilled in the art. If the system 30 includes field host data collectors 51, 51', at least a portion of the utility usage data can be transmitted directly to such field host data collectors 51, 51', for either direct forwarding to the host computer 61 or for temporary storage, processing, arid/or for later transmission to the host computer 61.); 
add additional measurement entries to the measurement database based on the additional plurality of measurement data (Boaz col 25 ln 8-13: the host computer or system 61 establishes a connection with each field host data collector 51', downloads and processes the consumption file 55, and makes the utility usage data ready for billing, as understood by those skilled in the art. If the system 30 includes field host data collectors 51, 51', at least a portion of the utility usage data can be transmitted directly to such field host data collectors 51, 51', for either direct forwarding to the host computer 61 or for temporary storage, processing, arid/or for later transmission to the host computer 61.); and 
transmit, via the network interface, the data to the client device, wherein the inference data is displayed via the graphical user interface (fig 4; col 13 ln 35-43: FIG. 4 illustrates an example GUI 72 that provides an easy-to-use interactive interface for user 68 of client 70 to search and review supply data 62, site data 36, invoice data 64, and/or audit data 66. In some embodiments, GUI 72 comprises a plurality of displays having interactive fields, pull-down lists, and/or buttons operated by user 68. In some embodiments, GUI 72 comprises a plurality of tabs 202-216, a site field 218, a date field 220, a usage display 222, a cost display 224, and a savings table 226.).
Boaz in view of Hart does not explicitly disclose the monitoring data analysis system to: perform the training function, wherein the custom function output indicates parameters of a trained machine learning model; perform an inference function on the additional measurement entries by utilizing the new function entry to generate inference data based on the additional plurality of measurement data; and transmit, via the network interface, the inference data to the client device.
Olnick discloses the monitoring data analysis system to: 
perform the training function, wherein the custom function output indicates parameters of a trained machine learning model (par[0029]: the incident monitoring and power outage impact adjustment system 100 incorporates machine learning algorithms and models to provide inferences of the effect of newly processed incident reports. These machine learning algorithms and models in an example are trained by processing data pertaining to the observed effects of previously reported incidents);
perform an inference function on the additional measurement entries by utilizing the new function entry to generate inference data based on the additional plurality of measurement data (par[0029], [0052]: the incident monitoring and power outage impact adjustment system 100 incorporates machine learning algorithms and models to provide inferences of the effect of newly processed incident reports. These machine learning algorithms and models in an example are trained by processing data pertaining to the observed effects of previously reported incidents. In an example, the inferences of the effects of newly processed incident reports are used to adjust initial estimates of the effect of the reported incidents to produce an adjusted estimate of customers affected by the incident that is the subject of the newly processed incident report. In an example, the initial estimate of an effect of a reported incident is an estimate of the location and number of customers who are impacted by the reported incident, and the inference of the number and locations of customers impacted by the incident, as produced by machine learning algorithms and models, is used to adjust those estimates by incorporating observations of the effects caused by similar past incidents. Such additional information regarding circumstances surrounding an incident is able to support more effective training of machine learning algorithms and models that are used to determine inferences regarding the location and number of customers affected by a reported incident.); and 
transmit, via the network interface, the inference data to the client device (par[0068]: the incident monitoring and notification system 102 sends, via the customer notification server system 118, the one or more power outage alerts notification messages destined for reception by the respective customers. Communications between the customer notification server system 118 and customers is able to be implemented by any suitable technique, and can be supported by any suitable communications device or devices used by the various customers. In an example, the determination of which customers are to receive notifications such as power outage alert messages, is improved based on machine learning algorithms and models developed by the outage pattern recognition processor 122 as is described in further detail below).
One of ordinary skill in the art would be aware of the Boaz, Hart and Olnick references since all pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the machine learning model feature as disclosed by Olnick to gain the functionality of providing a continuous Improvement, an automation for everything, trends and patterns identification, wide range of applications, data Acquisition, highly error-prone, time-consuming and algorithm selection. 

5.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Hart, in view of Upchurch et al. (Patent 5539637) hereafter Upchurch, and further in view of Bongartz et al. (US2019/0259108A1) hereafter Bongartz.
Regarding claim 17, Boaz in view of Hart does not explicitly disclose the monitoring data analysis system wherein a function library of the monitoring data analysis system includes a vapor pressure deficit (VPD) measurement  function, and wherein the executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to: generate a set of VPD entries, wherein each VPD entry of the set of VPD entries is generated by: identifying an air temperature entry in the measurement database with a corresponding measurement value that indicates an air temperature measurement captured by an air temperature sensor; identifying a surface temperature entry in the measurement database with a corresponding measurement value that indicates a surface temperature measurement captured by a surface temperature sensor; identifying a humidity entry in the measurement database with a corresponding measurement value that indicates a humidity measurement captured by a humidity sensor, wherein the air temperature entry, the surface temperature entry, and the humidity entry are identified based on having respective timestamps that compare favorably to a threshold time interval; performing the VPD function on the air temperature entry, the surface temperature entry, and the humidity entry to produce a VPD measurement value, wherein the each VPD entry indicates the VPD measurement value; and determining a VPD measurement timestamp for the each VPD entry based on at least one of: a timestamp of the air temperature entry, a timestamp of the surface temperature entry, or a timestamp of the humidity entry, wherein the each VPD entry indicates the VPD measurement timestamp; and add the set of VPD entries to the measurement database as measurement entries.
Upchurch discloses the monitoring data analysis system wherein a function library of the monitoring data analysis system includes a vapor pressure deficit (VPD) measurement  function (col 7 ln 37-50: e.sub.A *-e.sub.A =vapor pressure deficit of the air.), and wherein the executable instructions, when executed by the at least one processor, further cause the monitoring data analysis system to: 
generate a set of VPD entries (col 7 ln 37: Equation: T.sub.c -T.sub.A =(r.sub.a R.sub.n /.rho.c.sub.p)(.gamma.*/.DELTA.+.gamma.*)-((e.sub.A *-e.sub.A)/(.DELTA.+.gamma.*)) (2)), wherein each VPD entry of the set of VPD entries is generated by: 
identifying an air temperature entry in the measurement database with a corresponding measurement value that indicates an air temperature measurement captured by an air temperature sensor (fig 4:”Air Thermometer”; col 8 ln 35-36: 1. Obtain environmental data for the geographical area of interest including: air temperature);
identifying a surface temperature entry in the measurement database with a corresponding measurement value that indicates a surface temperature measurement captured by a surface temperature sensor (fig 4:”Infrared Thermometer”; col 8 ln 61-66: The apparatus of the invention includes sensors for measuring the canopy temperature of a plant and the atmospheric humidity, communicating with a control unit for determining if the plant is thermally stressed and if irrigation is necessary. Measurements of canopy temperatures are made using a conventional infrared thermometer (IRT));
identifying a humidity entry in the measurement database with a corresponding measurement value that indicates a humidity measurement captured by a humidity sensor (fig 4: “Humidity sensor”; col 8 ln 61-66; col 9 ln 33-42: The apparatus of the invention includes sensors for measuring the canopy temperature of a plant and the atmospheric humidity), wherein the air temperature entry, the surface temperature entry, and the humidity entry are identified based on having respective timestamps that compare favorably to a threshold time interval (col 8 ln 32-34, col 8 ln 59-60: 5. Calculate the time threshold as the arithmetic mean of daily values from 4. A time storage register is also provided which is in communication with the above-mentioned microprocessor components, which is effective for accumulating and storing increments of time in response to a positive indication of thermal stress without humidity limitations to cooling. Suitable time storage registers include but are not limited to electronic or microprocessor memory. Second means for comparing are provided in communication with the time storage register for comparing the accumulated time with a setpoint time, i.e. the time threshold);
performing the VPD function on the air temperature entry, the surface temperature entry, and the humidity entry to produce a VPD measurement value (col 7 ln 37: Equation: T.sub.c -T.sub.A =(r.sub.a R.sub.n /.rho.c.sub.p)(.gamma.*/.DELTA.+.gamma.*)-((e.sub.A *-e.sub.A)/(.DELTA.+.gamma.*)) (2)), wherein the each VPD entry indicates the VPD measurement value (col 7 ln 37: Equation: T.sub.c -T.sub.A =(r.sub.a R.sub.n /.rho.c.sub.p)(.gamma.*/.DELTA.+.gamma.*)-((e.sub.A *-e.sub.A)/(.DELTA.+.gamma.*)) and col 7 ln 37-50: e.sub.A *-e.sub.A =vapor pressure deficit of the air.); and
determining a VPD measurement timestamp for the each VPD entry based on at least one of: a timestamp of the air temperature entry, a timestamp of the surface temperature entry, or a timestamp of the humidity entry (col 8 ln 35-43: 1. Obtain environmental data for the geographical area of interest including: air temperature, net or global radiation, one of relative humidity, wet bulb temperature or dew point temperature, and optionally, wind speed. The data should be collected at relatively short time intervals, preferably every hour or less, and continuing over a period of time sufficient to represent the crop production cycle, usually approximately 2-3 months and preferably one growing season.), wherein the each VPD entry indicates the VPD measurement timestamp (col 8 ln 35-43 and col 7 ln 37: Equation: 1. Obtain environmental data for the geographical area of interest including: air temperature, net or global radiation, one of relative humidity, wet bulb temperature or dew point temperature, and optionally, wind speed. The data should be collected at relatively short time intervals, preferably every hour or less, and continuing over a period of time sufficient to represent the crop production cycle, usually approximately 2-3 months and preferably one growing season.).
One of ordinary skill in the art would be aware of the Boaz, Hart and Upchurch references since all pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the vapor pressure deficit (VPD) feature as disclosed by Upchurch to gain the functionality of providing an important factor that influences plant growth, water use efficiency and carbon fixation, and leading to higher yields, faster growth rates and potentially improved food nutrient profiles. 
Boaz in view Hart and Upchurch does not explicitly disclose the monitoring data analysis system to add the set of VPD entries to the measurement database as measurement entries.
Bongartz discloses the monitoring data analysis system to add the set of VPD entries to the measurement database as measurement entries (par[0083], [0096]: Some of the sensors, which can be used in the controlled agricultural system are: [0083] Environmental sensors (Capacitive sensors. E.g.): [0084] Temperature [0085] Humidity [0086] Leaf temperature [0087] VPD (Vapor pressure deficit) [0088] Substrate moisture [0089] Substrate temperature [0090] EC and pH-Value [0091] Velocity [0092] Sensor to track nutrients (macro and micro elements). Data can be collected and stored locally and/or in the cloud, i.e. the global internet network. In some embodiments/implementations, the data is transferred wireless (e.g. radio, via light) to the computing device of the controlled agricultural system und then processed, to be shown at the dashboard in the typical units (e.g. temperature ° C., rel. humidity %, absolute humidity g/m.sup.3, etc.), but also wired data transfer can be an option.).
One of ordinary skill in the art would be aware of the Boaz, Hart, Upchurch and Bongartz references since all pertain to the field of measurement sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring data analysis system of Boaz to implement the adding feature as disclosed by Bongartz to gain the functionality of providing how to make use of already existing equipment for conducting the sensor measurements in the necessary extent, and having a flexible sensor system for measuring the morphological or growth indicative parameters, which does not contain mechanically moving parts.

Regarding claim 18, Boaz in view of Hart, Upchurch and Bongartz discloses the monitoring data analysis system wherein the air temperature entry, the surface temperature entry, and the humidity entry utilized to generate the each VPD entry are identified based on each having a sensor identifier indicating a same one of the plurality of multi-sensor units (Bongartz par[0321], [0351]: The sensors being “of the same type” are adapted for measuring the same physical quantity. In some, these sensors are identical in construction. A physical quantity measured can for instance be the temperature, humidity, leaf temperature, VPD (vapor pressure deficit), substrate moisture, substrate temperature, or EC (electrical conductivity), further, the pH-value, wind/air velocity, or PAR (photosynthetically active radiating) can be measured.), wherein the each VPD entry is generated to include a sensor identifier indicating the same one of the plurality of multi-sensor units that includes the air temperature sensor, the surface temperature sensor, and the humidity sensor (Bongartz par[0321], [0351]: The sensors being “of the same type” are adapted for measuring the same physical quantity. In some embodiments/implementations, these sensors are identical in construction. A physical quantity measured can for instance be the temperature, humidity, leaf temperature, VPD (vapor pressure deficit), substrate moisture, substrate temperature, or EC (electrical conductivity), further, the pH-value, wind/air velocity, or PAR (photosynthetically active radiating) can be measured.  The growth data can be data about growth conditions or sensor data measured, is stored individually for the trays. Accordingly, for some or all of the trays, the growth conditions which have been applied/measured for the specific tray are assigned to the tray. The trays can be provided with a respective identifier, for instance a barcode, RFID-tag or the like. An identifier can simplify the correlation between the growth data and a specific tray), and wherein the set of VPD entries identify different ones of a plurality of multi-sensor units that each include its own air temperature sensor, surface temperature sensor, and humidity sensor (Bongartz par[0322]: 12.sup.th aspect of the “Horticulture Processing Line”: The Controlled Agricultural System of one of the preceding aspects, wherein the growth trays are provided with a respective identifier allowing an individualization of the trays.).

Conclusion
Patent US11085455B1 to Combs discloses system for displaying the produce for sale and at least one sensor for sensing a parameter associated with the display and generating an output representative of the parameter. An overhead fan located in the space above the display regulates the airflow over the display. A controller is provided for controlling the fan based on the output of the sensor.
Patent US6963285B2 to Fischer discloses an outage notification system for detecting a power outage at a customer location is provided. The outage notification system comprises a first outage notification device operably coupled to a first circuit at the customer location, a second device operably coupled to a second circuit at the customer location. The first device is operable to determine a status of power supply to the first circuit and communicate the status of power supply to the first circuit to the second device. The second device is operable to determine a status of power supply to the second circuit (or other desired parameter in an alternative embodiment) and notify, via a network, a receiving system associated with the electric utility of a power outage at the customer location based at least in part on the statuses of power supply to the first and/or second circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685